Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “for a second separator” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Therefore; a “second separator” is not claimed.
In this view, the at least claim 7 has been interpreted as follows:
Witter discloses the claimed invention for a separator for separating particles, from a particle-laden airflow, the separator comprising: an inlet configured to receive the particle-laden airflow, the inlet comprising a hose connection; a separation unit;, a motor configured to draw the particle-laden airflow from the inlet and through the separation unit; a separation unit status sensor; a controller operatively connected to the electric motor and to the separation unit status sensor; and a communication device operatively connected to the controller, the communication device being configured to communicate with at least one unit external to the separator, wherein the controller is configured to determine a maintenance initiation condition for the separator based on: a signal received from the separation unit status sensor, and second separator status data, the second status data indicating a current operation status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (US 20080202781; hereinafter Nishikawa) in view of Niezgoda et al (US 20070012181; hereinafter Niezgoda).
As regarding claim 7, Nishikawa discloses the claimed invention for a separator for separating particles, from a particle-laden airflow, the separator comprising: an inlet (between hose 11 and dust collection case 12) configured to receive the particle-laden airflow, the inlet comprising a hose connection (11); a separation unit (13); a motor (14 and 18) configured to draw the particle-laden airflow from the inlet and through the separation unit.
Nishikawa does not disclose a separation unit status sensor; a controller operatively connected to the electric motor and to the separation unit status sensor; and a communication device operatively connected to the controller, the communication device being configured to communicate with at least one unit external to the separator, wherein the controller is configured to determine a maintenance initiation condition for the separator based on: a signal received from the separation unit status sensor, and second separator status data, the second status data indicating a current operation status.
Niezgoda teaches a separation unit status sensor; a controller operatively connected to the electric motor and to the separation unit status sensor; and a communication device operatively connected to the controller, the communication device being configured to communicate with at least one unit external to the separator, wherein the controller is configured to determine a maintenance initiation condition for the separator based on: a signal received from the separation unit status sensor, and second separator status data, the second status data indicating a current operation status ([0037], [0047]-[0048], [0050]-[0053] and fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a separation unit status sensor; a controller operatively connected to the electric motor and to the separation unit status sensor; and a communication device operatively connected to the controller, the communication device being configured to communicate with at least one unit external to the separator, wherein the controller is configured to determine a maintenance initiation condition for the separator based on: a signal received from the separation unit status sensor, and second separator status data, the second status data indicating a current operation status as taught by Niezgoda in order to enhance separator performance.
As regarding claim 8, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention for a frame (12) configured to support the separation unit, the motor, and the controller (Niezgoda - [0047]-[0048], [0050]-[0053] and fig. 7).
As regarding claim 23, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention except for wherein the separation unit status sensor comprises at least two sensors arranged on opposite sides of the separation unit.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the separation unit status sensor comprises at least two sensors arranged on opposite sides of the separation unit, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 23, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention for wherein second separator status data is indicative of a pressure drop (Niezgoda - [0047]-[0048], [0050]-[0053] and fig. 7) across or an airflow through the second separator.
Claims 24 and 30 are rejected with similar reasons as stated in claim 7 above.
As regarding claim 25, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention for wherein the separator status data comprises one of: an indication that separating unit maintenance is imminent (Niezgoda - [0047]-[0048], [0050]-[0053] and fig. 7), an indication that separating unit maintenance is in progress, and an indication that no separating unit maintenance is imminent.
As regarding claim 26, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention for wherein the incoming control data comprises one of: an indication that the separator is allowed to initiate separating unit maintenance (Niezgoda - [0047]-[0048], [0050]-[0053] and fig. 7), an indication that triggers separating unit maintenance, and an indication that separating unit maintenance must not be initiated.
As regarding claim 27, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention for wherein the controller is further configured to receive motor status data; wherein the separator status data comprises the motor status data (Niezgoda - [0047]-[0048], [0050]-[0053] and fig. 7).
As regarding claim 28, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention for wherein the incoming control data comprises motor status data for the second separator; and wherein the controller is further configured to control the motor based on the motor status data for the second separator (Niezgoda - [0047]-[0048], [0050]-[0053] and fig. 7).
As regarding claim 29, Nishikawa as modified discloses all of limitations as set forth above.  Nishikawa as modified discloses the claimed invention except for wherein the controller is further configured to: generate junction valve control data; and send, via the communication device, the junction control data to an airflow junction valve controller.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the controller is further configured to: generate junction valve control data; and send, via the communication device, the junction control data to an airflow junction valve controller in order to enhance separator performance, since it was known in the art as shown in Sutcliffe et al [US 20180244034; filters (200, 201) and valves (V-4, V-5; V8, V9)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9 and 23-30 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773